DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 3/03/2022. As directed by the amendment: claims 1, 3, 5-9 have been amended, claims 11-12 were previously withdrawn and no claim has been cancelled nor added.  Thus, claims 1-10 are presently under examination in this application.

Drawings
Examiner respectfully acknowledges Applicant remarks regarding the exact position and configuration of the elastic annular seal ring 115 and withdraws objection related to said reference character. 

Claim Objections
Claims 1, 3, 7-8 are objected to because of the following informalities:
Regarding claims 1 and 7, “to cooperated” is recommended to be replaced with -to cooperate-.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guidry et al. (US 20190262167 A1).

Regarding Claim 1, Guidry discloses an apparatus for restraining and/or containing a stoma (Abstract), said apparatus adapted to aid cleaning and disinfecting an area around the stoma (Abstract, ¶ 12, 14), the apparatus comprising: 
	a silo 13 (‘disposable waste receptacle’, fig.1, ¶ 28), said silo 13 including a hole 14 (‘stoma end’, fig.1, ¶ 28), and said silo 13 having an open end 14 and a closed end 19 (‘plug’, fig.1, ¶ 28), and 
	a seal ring or a cap 26 ('open-ended cylindrical section', fig.4, ¶ 35), said seal ring or cap 26 having a predetermined shape adapted to couple with the open end 14 of the silo 13 (¶ 35- 37) and encase the stoma (¶ 35-37), wherein a coupling ring 27 ('flange', fig.4; ¶ 35) situated intermediated between the silo 13 ('disposable waste receptacle', fig.1, ¶ 28) and the seal ring or cap 26 operatively configured to cooperated with the seal ring or cap 26 to vary inner diameter of the seal ring or cap 26.


    PNG
    media_image1.png
    504
    833
    media_image1.png
    Greyscale

Annotated Figure 1 of Guidry

Regarding Claim 6, Guidry further discloses the apparatus of claim 1, further comprising a flanged end (annotated fig.1) adapted for contacting the skin area of a user (¶ 35), and wherein the end is straight in shape (fig.1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-5 and 7-10 are rejected under 103 as being unpatentable over Guidry in view of Nielsen (US 20190247549 A1).

Regarding Claim 2, Guidry teaches the seal ring or cap 26 having an adjustable and/or moldable inner diameter 102 (wafer ring) adapted for releasably attaching the seal ring or cap 26 to the stoma (fig.11; ¶ 35, 36, 37), and wherein the silo is comprised of an absorbent material 16 configured to capture waste exiting the stoma (¶ 28). Guidry is silent regarding the silo is comprised of a transparent or semi-transparent material configured to capture waste exiting the stoma. Nielsen discloses a layered barrier film. Nielsen teaches a transparent or semi-transparent material configured to capture waste exiting the stoma (¶ 40, 50).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guidry to have the silo comprised a transparent or semi-transparent material configured to capture waste exiting the stoma as taught 

Regarding Claim 3, Guidry teaches a gauze inner layer (organic cotton inner lining from ¶ 28). Guidry as modified are silent regarding the transparent or semi-transparent material of claim 2 comprising a leak-proof transparent outer layer. Nielsen teaches the transparent or semi-transparent material of claim 2 (¶ 40, 50) comprising a leak-proof transparent outer layer (cast film) (¶ 40, 50).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guidry to add the transparent or semi-transparent material of claim 2 (¶ 40, 50) comprising a leak-proof transparent outer layer as taught by Nielsen, for the purpose of enclosing products where visual identification is of importance, such as for an ostomy appliance (¶ 40, 50).

Regarding Claim 4, Guidry teaches the cap 26 comprised of a cylindrical shaped semi-rigid material (¶ 35) with a hole (see fig.8) for allowing waste to pass therethrough the hole 14 to the silo 13, and wherein the inner diameter of the cap 26 is comprised of a moldable and/or adjustable inner diameter 102 adapted for releasably attaching the inner diameter 102 of the cap 26 to the stoma (fig.8, 11; ¶ 35, 36, 37); the silo is comprised of an absorbent material configured to capture waste exiting the stoma (¶ 28). Guidry is silent regarding the silo is comprised of a transparent or semi-transparent material configured to capture waste exiting the stoma. Nielsen teaches the silo is comprised of a transparent or semi-transparent material (“cast film”, ¶ 40, 50) configured to capture waste exiting the stoma. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guidry to have the silo comprised of an absorbent transparent or semi-transparent material configured to capture waste exiting the stoma as taught by Nielsen, for the purpose of enclosing products where visual identification is of importance, such as for an ostomy appliance (¶ 40, 50).

Regarding Claim 5, Guidry as modified disclose the claimed invention substantially as claimed, as set forth above for claim 2. Guidry teaches the absorbent material is of a semi-rigid or rigid construction (plastic) (¶ 28) and Nielsen teaches the transparent or semi-transparent material (¶ 40). 
Therefore, Guidry as modified by Nielsen would provide the absorbent transparent or semi-transparent material (as taught by Nielsen) is of a semi-rigid construction (as taught by Guidry).

Regarding Claim 7, Guidry teaches an apparatus for restraining and/or containing a stoma (Abstract), said apparatus adapted to aid cleaning and disinfecting an area around the stoma (Abstract, ¶ 12, 14), the apparatus comprising 
	a silo or silo portion, said silo or silo portion including a hole 14, and said silo 13 or silo portion having an open end 14 and a closed end 19 (fig. 8), and 
	a coupling ring 27 ('flange', fig.4; ¶ 35) for attaching said silo 13 to a seal ring or cap 26 ('open-ended cylindrical section', fig.4, ¶ 35), wherein the coupling ring 27 situated intermediated between said silo 13 and said seal ring or cap 26 operatively configured to cooperated with said seal ring or cap 26 to vary inner diameter of said seal ring or cap 26. 
Guidry fails to teach the apparatus comprising: a transparent or semi-transparent silo or silo portion, wherein said open end is elastic. Nielsen teaches a transparent or semi-transparent material (“cast film”, ¶ 40). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guidry to have the silo comprised a transparent or semi-transparent material as taught by Nielsen, for the purpose of enclosing products where visual identification is of importance, such as for an ostomy appliance (¶ 40, 50). 
Additionally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guidry’s teaching of ring 15 (fig. ¶ 28) at the open end to be elastic for the purpose of making it easier to manipulate the device over the stoma and to adjust the device to cover the stoma completely depending on the size of the stoma opening.

Regarding Claim 8, Guidry teaches a gauze inner layer (organic cotton inner lining from ¶ 28), but fails to teach the transparent or semi-transparent material comprising a leak-proof transparent outer layer. Nielsen teaches the transparent or semi-transparent material (¶ 40) comprising a leak-proof transparent outer layer (cast film) (¶ 40). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guidry to have the transparent or semi-transparent material comprising a leak-proof transparent outer layer as taught by Nielsen, for the purpose of enclosing products where visual identification is of importance, such as for an ostomy appliance (¶ 40, 50).

Regarding Claim 9, Guidry teaches the silo is comprised of an absorbent material (¶ 28) of a semi-rigid or rigid construction (plastic) (¶ 28). Nielsen teaches the transparent or semi-transparent material configured to capture waste exiting the stoma (¶ 40). 
Therefore, Guidry as modified by Nielsen would provide the absorbent transparent or semi-transparent material (as taught by Nielsen) is of a semi-rigid construction (as taught by Guidry).
Regarding Claim 10, Guidry as modified disclose the claimed invention substantially as claimed, as set forth for claim 7. Guidry teaches the apparatus of claim 7, being of one-piece construction (fig.8) and said apparatus further comprising an absorbent material (¶ 28). Guidry teaches a ‘one-piece construction’ because all components of the apparatus, once assembled together, would be considered a one-piece construction. Guidry fails to teach said apparatus further comprising a transparent or semi-transparent material. Nielsen teaches a transparent or semi-transparent material (¶ 40). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guidry to have the apparatus comprised of the transparent or semi-transparent material as taught by Nielsen, for the purpose of enclosing products where visual identification is of importance, such as for an ostomy appliance (¶ 40, 50).

Response to Arguments
Applicant's arguments filed 3/3/22 have been fully considered but they are not persuasive for the following reasons:

claims 1 and 7 have been considered but are moot in view of new grounds of rejections as discussed in details above
On pages 7-11 of the Applicant’s remarks, the Applicant amended claim 1 and argued that claims 2-6 depend from claim 1 and so at least similarly distinguish over the asserted combination of references. However, the Examiner respectfully disagrees, and asserts that the amended claim 1 can be overcome in light of the previously mentioned prior art, Guidry (US 20190262167 A1), as discussed above. Additionally, since 2-6 depend from claim 1, they are similarly rejected as claim 1.

On pages 11-13 of the Applicant’s remarks, the Applicant amended claim 7 and argued that claims 8-10 depend from claim 7 and so at least similarly distinguish over the asserted combination of references. However, the Examiner respectfully disagrees, and asserts that the amended claim 7 can be overcome in light of the previously mentioned prior art, Guidry (US 20190262167 A1) in view of Nielsen (US 20190247549 A1), as discussed above. Additionally, since 8-10 depend from claim 7, they are similarly rejected as claim 7.

On page 8 and 10, respectively, of the Applicant’s remarks, the Applicant argues that for claim 1,
“Guidry nowhere describes that a coupling ring situated intermediated between said silo and said seal ring or cap operatively configured to cooperated with said seal ring or cap to vary inner diameter of said seal ring or cap. In fact, Guidry is silent on the aspect of a coupling ring, as disclosed in independent claim 1.”
“Nielsen nowhere describes that a coupling ring situated intermediated between said silo and said seal ring or cap operatively configured to cooperated with said seal ring or cap to vary inner diameter of said seal ring or cap. In fact, Nielsen is silent on the aspect of a coupling ring, as disclosed in independent claim 1.”

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 as discussed above that:
Guidry does disclose a coupling ring having the features as now set forth in amended Claim 1.
Nielsen is not relied upon for the teaching of a coupling ring. In fact, Nielsen is not relied upon at all for the rejection of claim 1, as noted in the rejection filed on 12/15/2021. Guidry is relied upon for this teaching and discloses all features of a coupling ring having the features as now set forth in amended Claim 1. 

Applicant’s arguments with respect to claims 2-6 have been considered but are moot in view of the new ground of rejection with primary reference Guidry as fully discussed above for claim 1.

On page 12-13 of the Applicant’s remarks, the Applicant argues that for claim 7,
“Guidry nowhere describes that a coupling ring for attaching said silo to a seal ring or cap, wherein the coupling ring situated intermediated between said silo and said seal ring or cap operatively configured to cooperated with said seal ring or cap to vary inner diameter of said seal ring or cap. In fact, Guidry is silent on the aspect of a coupling ring, as disclosed in amended independent claim 7.”
“Nielsen nowhere describes that a coupling ring for attaching said silo to a seal ring or cap, wherein the coupling ring situated intermediated between said silo and said seal ring or cap operatively configured to cooperated with said seal ring or cap to vary inner diameter of said seal ring or cap. In fact, Nielsen is silent on the aspect of a coupling ring, as disclosed in amended independent claim 7.”

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 7 as discussed above that:
Guidry does disclose a coupling ring having the features as now set forth in amended Claim 7.
Nielsen is not relied upon for the teaching of a coupling ring having the features as now set forth, Guidry is relied upon for this teaching and discloses all features of a coupling ring having the features as now set forth in amended Claim 7. 

Applicant’s arguments with respect to claims 8-10 have been considered but are moot in view of the new ground of rejection with primary reference Guidry in view of Nielsen as fully discussed above for claim 7.

Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 




/RACHEL O'CONNELL/            Examiner, Art Unit 3781     

/QUANG D THANH/            Primary Examiner, Art Unit 3785